 
 
I 
108th CONGRESS 2d Session 
H. R. 5092 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2004 
Mr. Tom Davis of Virginia (for himself, Mr. Moran of Virginia, and Mr. Wolf) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend part A of title I of the Elementary and Secondary Education Act of 1965 to include hold-harmless provisions for local educational agencies that no longer meet the minimum eligibility criteria for targeted grants and education finance incentive grants, and for other purposes. 
 
 
1.Hold-harmless provisions 
(a)Targeted grantsParagraph (2) of section 1122(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6332(c)) is amended— 
(1)by striking If sufficient funds and inserting the following:  
 
(A)Concentration grantsIf sufficient funds; and 
(2)by adding at the end the following: 
 
(B)Targeted grantsNotwithstanding the inability of a local educational agency to meet the minimum eligibility criteria described in section 1125(a)(1) for a fiscal year, if sufficient funds are appropriated, the amount made available to the agency under section 1125 for that year shall be— 
(i)if the agency met such minimum eligibility criteria and received a grant under section 1125 for the preceding fiscal year, not less than 67 percent of the amount of such grant; or 
(ii)if the agency met such minimum eligibility criteria and received a grant under section 1125 for the second preceding fiscal year (but not the preceding fiscal year), not less than 34 percent of the amount of such grant. 
(C)Education finance incentive grantsNotwithstanding the inability of a local educational agency to meet the minimum eligibility criteria described in section 1125A(c) for a fiscal year, if sufficient funds are appropriated, the amount made available to the agency under section 1125A for that year shall be— 
(i)if the agency met such minimum eligibility criteria and received a grant under section 1125A for the preceding fiscal year, not less than 67 percent of the amount of such grant; or 
(ii)if the agency met such minimum eligibility criteria and received a grant under section 1125A for the second preceding fiscal year (but not the preceding fiscal year), not less than 34 percent of the amount of such grant.. 
(b)ApplicationThe amendments made by this section apply only with respect to funds appropriated for fiscal year 2005 or any subsequent fiscal year. 
 
